599 F.2d 742
Richard Franklin MILLER et al., Plaintiffs-Appellees,v.Dale CARSON, etc., et al., Defendants,Louis L. Wainwright, Director, Division of Corrections,Defendant-Appellant,T. Edward Austin, Amicus Curiae.
No. 75-4464.
United States Court of Appeals,Fifth Circuit.
July 25, 1979.

Donna H. Stinson, Asst. Atty. Gen., Richard A. Hixson, Asst. Atty. Gen., Tallahassee, Fla., William L. Coalson, William Lee Allen, Jacksonville, Fla., for Dept. of Legal Affairs.
William J. Sheppard, Jacksonville, Fla.  (Court-appointed), for plaintiffs-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before TUTTLE, WISDOM and COLEMAN, Circuit Judges.
PER CURIAM:


1
We certified the following question to the Supreme Court of Florida:


2
WHETHER THE RULE PROPOSED BY THE SECRETARY OF THE FLORIDA DEPARTMENT OF OFFENDER REHABILITATION COMPLIES WITH THE REQUIREMENTS OF SECTION 951.23(2)(b), FLORIDA STATUTES.


3
The Court has answered the question in the negative.  Carson v. Miller, Fla.1979, 370 So. 2d 10.


4
We REMAND to the district court for further proceedings consistent with this opinion of the Supreme Court of Florida and our earlier opinion in this case, Miller v. Carson, 5 Cir. 1977, 563 F.2d 741.


5
REMANDED.